Citation Nr: 0122273	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  00-17 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
pension benefits in the amount of $4,907 was timely?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and P.P.


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from January 1962 to January 
1966.

This matter comes before the Board of Veterans' Appeal (Board 
or BVA) on appeal from a January 2000 waiver decision issued 
by the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office Committee on Waivers and 
Compromises (RO) which denied the veteran's request for 
waiver of recovery of an overpayment of pension benefits in 
the amount of $4,907.00 on the basis that he did not submit a 
timely request for waiver of the overpayment.  The veteran 
testified before the undersigned at a personal hearing 
conducted in April 2001.


FINDINGS OF FACT

1.  In July 1998, based on information relating to the 
veteran's receipt of Social Security Administration (SSA) 
benefits, the veteran's nonservice-connected pension award 
was retroactively reduced and an overpayment in the amount of 
$4,907 was created as a result.

2.  The VA Form 21-8947, Compensation and Pension Award, 
dated in July 1998, which recorded the retroactive reduction 
in pension payments, indicated the veteran was visually 
impaired and VSD (Veterans Services Division) notification 
was required.  Written notification of this action and the 
possibility of an overpayment was mailed to the veteran in 
July 1998.

3.  VA's Debt Management Center sent a letter to the veteran, 
dated on August 8, 1998, informing him of the indebtedness in 
question and his rights with respect to requesting a waiver 
of said indebtedness.

4.  The VA did not attempt to provide the veteran with 
telephone notification of the contents of the July and August 
1998 correspondence in accordance with VA's additional 
notification requirements for visually impaired veterans as 
provided in VA's Veteran Appeals Adjudication Procedure 
Manual M21-1, as to the notification requirements for 
visually impaired claimants, Pt IV, section 11.09.

5.  The veteran did not receive actual notice of the 
indebtedness in question and his rights with respect to 
requesting a waiver of said indebtedness until June 1999.

6.  The veteran filed a request for waiver of the overpayment 
in August 1999, within 180 days of his actual receipt of 
notification of indebtedness and his right to request a 
waiver of said debt.


CONCLUSION OF LAW

The veteran did timely apply for waiver of recovery of the 
debt caused by overpayment of nonservice-connected pension 
benefits in the amount of $4,907.  38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. § 1.963 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding due to the Board's favorable determination of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Timeliness of Request for Waiver

A request for waiver of an indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) 
(2000).

The veteran contends that his request for waiver was timely 
based on two different rationales:  (1) the VA should have 
mailed the written notice to a different address and its 
failure to do so tolled the running of the 180 day period; 
and (2) because he is a visually impaired veteran, the VA had 
an additional duty to notify the veteran by telephone of the 
indebtedness and his right to request waiver and its failure 
to do so tolled the running of the 180 day period.

Factual Summary

In June 1998, information was received relating to the 
veteran's receipt of Social Security Administration (SSA) 
disability benefits.  Thus, in July 1998, the veteran's 
nonservice-connected pension award was retroactively reduced 
and he was provided written notice, by letter from the RO, of 
this retroactive reduction in benefits and of the possibility 
of a debt due to overpayment.  Subsequently, the VA's Debt 
Management Center (DMC) sent a letter to the veteran on 
August 8, 1998, which informed him of an indebtedness due to 
overpayment in the amount of $4,907, and his rights with 
respect to requesting a waiver of the resulting debt.  
Although a copy of the actual notice letter is not of record, 
the claims folder contains written certification, dated in 
April 2001, from an official at the VA's DMC that the demand 
letter was sent to the veteran on August 8, 1998, at his last 
known address at that time (which is also his current 
address).  

The veteran was convicted of a felony on August 18, 1998, and 
began serving a prison term immediately thereafter.  He 
remained incarcerated until approximately March 2000, 
although beginning approximately in June 1999 he was 
participating in a work-release program.

The VA stopped payment of the veteran's pension benefits in 
October 1998, due to his felony conviction and incarceration.  

In June 1999, the RO sent another letter to the veteran 
informing him of a retroactive reduction in his pension 
benefits and possible overpayment.  In July 1999, the RO was 
contacted by telephone by a VA physician at a VA medical 
facility.  The physician was apparently calling on behalf of 
the veteran.  The physician noted that the veteran was a 
visually impaired veteran who had been incarcerated.  The 
veteran knew he had an overpayment in his pension benefits, 
as well as an additional overpayment.  The veteran wanted to 
request that when the overpayment was established, that the 
RO only do a partial withdrawal from his pension benefit 
check.  There was no indication that the veteran was aware of 
his right to submit a waiver of recovery of the overpayments.

Thereafter, in August 1999, the veteran submitted a request 
for waiver of recovery of indebtedness resulting from 
overpayment of disability pension benefits in the amount of 
$4,907.  In January 2000, the RO denied the veteran's request 
for waiver of recovery of the debt resulting from the 
overpayment in the amount of $4,907.  The RO also denied the 
veteran's request for waiver with regard to a second, 
separate debt in the amount of $912, also resulting from 
overpayment of pension benefits.  However, the veteran only 
appealed the RO decision that denied waiver of the $4,907 
debt.

The veteran and his friend, P. P., testified at a personal 
hearing conducted at the RO before the undersigned in April 
2001.  In essence, they both claimed that the August 8, 1998 
demand letter from the VA's debt management center (DMC) was 
never received.  The veteran explained that he had been away 
from the address where the letter was sent since 
approximately one week prior to his trial in August 1998.  
The veteran's friend, P.P, explained that she had continued 
to reside at that address during the veteran's incarceration 
but she did not receive the August 8, 1998 demand letter 
either.  Both the veteran and P.P. explained that during his 
incarceration, B.B. continued to open his mail and would tell 
him about anything important when she talked to him.  

The veteran further testified that he was aware since 
approximately June 1998 that he was going to have an 
overpayment in his pension benefits when someone at a VA 
medical facility informed him of the likelihood that he would 
owe an overpayment because he had been receiving full VA 
pension benefits as well as SSA disability benefits.  
However, he was not aware of his right to request a waiver 
until he began working the prison work release program and 
was able to speak with his service representative in June or 
July 1999.  However, he still did not know the amount of the 
overpayments involved until some time later.  

Legal analysis

The claims folder contains written certification, dated in 
April 2001, from an official at the VA's Debt Management 
Center that the demand letter was sent to the veteran on 
August 8, 1998 at his last known address at that time.  There 
is a presumption of regularity that the VA properly 
discharged its official duties by mailing the letter to the 
last known address of the veteran, on the date that the 
letter was issued. See Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994).  This presumption may be rebutted by the 
submission of "clear evidence to the contrary".  See YT v. 
Brown, 9 Vet. App. 195, 199 (1996).  Moreover, VA need mail 
notice only to the latest address of record in order for this 
presumption to attach.  Mindenhall, 7 Vet. App. At 274.  The 
veteran's contentions amount simply to repeated assertions 
that neither he nor P.P., his agent, received the August 8, 
1998 demand letter with enclosed notice of his rights to 
request waiver.  However, a claimant's statement of 
nonreceipt does not by itself constitute the type of "clear 
evidence" needed to rebut the presumption of regularity that 
the demand letter was sent.  YT, 9 Vet. App. At 199; see also 
Mindenhall, 7 Vet. App. At 274.  Thus, in the instant case, 
there is a presumption that the August 1998 letter was sent, 
and evidence that the letter was not returned as 
undeliverable.  Thus, the Board finds that the August 8 1998 
letter is presumed to have been sent and received at the 
veteran's last known address at that time.

However, in the instant case, the Board's determination as to 
whether the veteran received notification of his indebtedness 
and right to request waiver does not end there.  The 
veteran's representative has also alleged that the VA failed 
to comply with the additional notification requirements 
established by VA for all "visually impaired" veterans, and 
because of that failure, the veteran was not properly 
notified in August 1998 of the indebtedness and his waiver 
rights; thus, the 180-day time limit for submitting a request 
for waiver never began to run.  The Board finds merit in this 
argument.

The Board notes that in October 1991, the VA published 
Circular 20-91-20 which established "a procedure to notify 
[visually impaired veterans] of the content of 
correspondence."  According to the directives therein, when 
correspondence was sent to a visually impaired veteran, the 
claims folder was to be routed to the Veterans Services 
Division (VSD) and VSD would telephone after the letter was 
sent "to discuss the content and meaning of the recent VA 
letter received by the veteran."  Such action was then to be 
documented in the veteran's claims folder.  See VA Circular 
20-91-20 (October 10, 1991).

In 1995, VA amended several sections of the VA's Veteran 
Appeals Adjudication Procedure Manual M21-1 , as to the 
notification requirements for visually impaired claimants.  
Section 11.09 provides the notification requirements for all 
claimants.  It states that claimants must receive timely 
notice from VA of every decision made affecting their benefit 
eligibility or entitlement.  It then details what must be 
included in the notification letter to a claimant, and sets 
out additional notification requirements for visually 
impaired veterans, as follows:

When corresponding with or processing the claim of 
a veteran with visual impairment evaluated as 70 
percent or more disabling, ensure that VA Form 21-
0178, Visually Impaired Veteran, is backfiled in 
the center flap of the claims folder.  The BDN will 
print the message "VISUALLY IMPAIRED - VSD 
NOTIFICATION REQ." in the remarks section of the 
award print.  Call the veteran to relate the 
letter's content.
M21-1, Pt IV, Chapter 11, Correspondence Contents, Para. 
11.09b.

In the instant case on appeal, the Board finds that the 
veteran does qualify, and has been recognized by VA to be a 
"visually impaired veteran" and is thus entitled to the 
additional notification requirements set out above.  Although 
these M21-1 provisions have not been formally promulgated as 
agency regulations, the Board finds that the VA by 
establishing these provisions, has expanded its duty to 
assist visually impaired veterans.  See Patton v. West, 12 
Vet. App. 272, 280-282 (1999) (remanded for compliance with 
duty to assist because VA did not fulfill additional 
development requirements in Manual M21-1 for claims of 
service connection for PTSD).  Here, as in Patton, the VA 
failed to follow through with its own additional development 
requirements set forth in the M21-1.  

Furthermore, there is clear evidence of record to overcome 
any presumption of regularity that the VA did provide this 
additional notification to the veteran.  Specifically, the 
veteran has testified that he never received such telephone 
notification and there is no documentation in the claims file 
to indicate that the VSD ever made an attempt to notify the 
veteran by telephone.  Thus, the Board finds that the 
preponderance of the evidence shows that the veteran, a 
"visually impaired veteran",  did not receive the required 
notification in August 1998 of his indebtedness from 
overpayment of pension benefits in the amount of $4,907 and 
waiver rights.  

Accordingly, the 180-day period was tolled until the veteran 
received actual notice of the indebtedness and right to 
request waiver.  Although there is no documentary evidence of 
when actual notice occurred, the Board notes that the veteran 
has testified that he learned of his right to submit a waiver 
by telephone in approximately June 1999, when he discussed 
this matter with a service representative.  For purposes of 
this appeal, the Board accepts this date as the date of 
actual notice of his indebtedness and right to request waiver 
under the provisions of 38 C.F.R. § 1.963(b)(2) (2000).  
Therefore, the Board concludes that the veteran's request for 
waiver submitted in August 1999 was timely. 


ORDER

The request for waiver of recovery of an overpayment of 
pension benefits in the amount of $4,907, was timely.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 


